Exhibit 10.5 Exhibit FORM OF PROMISSORY NOTE $ , 20 Salt Lake City, Utah For value received GROEN BROTHERS AVIATION, INC., a Utah corporation having an address at 2640 West California Avenue, Suite A, Salt Lake City, Utah 84104 (the "Company"). promises to pay to , a , or its assigns (the "Lender"), the principal sum of DOLLARS and NO/100 ($), together with interest on the unpaid principal balance hereof at the rate and at the times set forth herein. This Promissory Note (the "Note") is issued in satisfaction of the accrued and unpaid dividends through the date hereof in respect of the outstanding shares of the Company’s Series B 15% Cumulative
